NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       OCT 8 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

A.C., a minor; et al.,                          No.    19-55895

                   Plaintiffs-Appellants,       D.C. No. 3:18-cv-02227-AJB-AGS

 v.

ERICA CORTEZ, an individual; et al.,
                                                MEMORANDUM*
                 Defendants-Appellees,



                   Appeal from the United States District Court
                      for the Southern District of California
                   Anthony J. Battaglia, District Judge, Presiding

                            Submitted October 5, 2021**

                                Pasadena, California

Before: GRABER and CHRISTEN, Circuit Judges, and SEEBORG,*** Chief
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Richard Seeborg, Chief United States District Judge
for the Northern District of California, sitting by designation.
      A.C., et al., appeal from the district court’s order dismissing their complaint

without leave to amend. We have jurisdiction pursuant to 28 U.S.C. § 1291. We

review findings of fact for clear error and legal conclusions de novo, except for the

district court’s denial of leave to amend, which we review for abuse of discretion.

Pannebecker v. Liberty Life Assurance Co. of Boston, 542 F.3d 1213, 1217 (9th

Cir. 2008); Gompper v. VISX, Inc., 298 F.3d 893, 898 (9th Cir. 2002). We affirm.

      Appellants contend that Gonzalez v. Spencer, 336 F.3d 832 (9th Cir. 2003)

(per curiam), clearly established that a government attorney violates a minor’s

constitutional right to privacy by accessing the minor’s juvenile case files without

prior judicial authorization. The district court rejected this contention, holding that

Gonzalez did not clearly establish this right and that qualified immunity applies.

      Since the parties submitted their briefing, we decided exactly this issue in

another case, Nunes v. Arata, Swingle, Van Egmond & Goodwin (PLC), 983 F.3d

1108 (9th Cir. 2020) (per curiam). Nunes held that the “opaque opinion” in

Gonzalez did not clearly establish a constitutional right to privacy in juvenile

records. Id. at 1114. In fact, Nunes specifically approved of the district court’s

decision in this case. See id. at 1113–14. Thus, Defendants are entitled to qualified

immunity. Accordingly, we affirm the district court’s order.

      AFFIRMED.




                                           2